Citation Nr: 0328307	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-08 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to April 
1983 and from September 1990 to May 1991.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2001 RO rating decision which denied service 
connection for bilateral hearing loss, and which increased 
the rating for the veteran's service-connected low back 
disability from noncompensable to 10 percent (he appeals for 
an even higher rating).  

The present Board decision addresses the issue of service 
connection for bilateral hearing loss.  The issue of an 
increased rating for a low back disability is the subject of 
the remand at the end of the decision.  

In various statements, the veteran and his representative 
have raised the issue of entitlement to a total disability 
rating based on individual unemployability.  Such issue is 
not before the Board at this time and is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

The veteran's pre-service bilateral hearing loss was worsened 
by active service.  


CONCLUSION OF LAW

Bilateral hearing loss was aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.385 (2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1978 to April 1983 and from September 1990 to May 1991.  He 
also had periods of active duty for training and inactive 
duty training in the Army National Guard.  The available 
service personnel records indicate that his military 
occupational specialty was cannon crewman during his first 
period of active duty, and administrative specialist during 
his second period of active duty.  

The veteran's service medical records for his first period of 
active duty from October 1978 to April 1983 show that at the 
time of the October 1978 enlistment examination, pure tone 
thresholds in the right ear were 10, 10, 5, 25, and 15 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The pure 
tone thresholds in the left ear were 10, 10, 5, 5, and 60 
decibels at the same frequencies.  There was a notation that 
he had hearing loss.  A July 1979 audiological evaluation 
report noted pure tone thresholds in his right ear of 30, 30, 
25, 55, and 90 at 500, 1000, 2000, 3000, and 4000 Hertz.  
Pure tone thresholds in the left ear were 30, 35, 35, 85, and 
80 at the same frequencies.  A September 1980 treatment entry 
noted that the veteran had high frequency hearing loss in 
both ears which fell in the 2000 Hertz range.  An August 1982 
entry also referred to high frequency hearing loss.  

The veteran underwent another audiological evaluation in 
August 1982.  Pure tone thresholds in the right ear were 35, 
35, 35, 55, and 65 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz.  Pure tone thresholds in the left ear were 30, 
35, 35, 50, and 90 decibels at the same frequencies.  It was 
reported that the veteran had mild to severe hearing loss in 
both ears.  There was also a notation that he should have a 
possible hearing aid evaluation.  A September 1982 
audiological evaluation report revealed pure tone thresholds 
in the right ear of 35, 30, 35, 55, and 65 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in 
the left ear were 25, 20, 25, 35, and 80 decibels at the same 
frequencies.  It was noted that the pure tone/speech 
agreement was poor and that the results were inconsistent.  
The examiner noted that the evaluation was better than the 
August 1982 evaluation, but that the thresholds were probably 
better than indicated.  At the time of the April 1983 
objective separation examination, pure tone thresholds in the 
right ear were 80, 85, 90, 99, and 95 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  Pure tone thresholds in the left 
ear were 80, 98, 85, 90, and 95 decibels at the same ear.  
Notations on the report were somewhat illegible due to 
apparent subsequent notations by the veteran.  However, there 
was a legible notation that it was recommended that he be 
sent for an ear, nose, and throat evaluation with an 
audiogram.  

A July 1984 objective examination report for National Guard 
purposes noted pure tone thresholds in the right ear of 25, 
25, 25, and 40 decibels at 500, 1000, 2000, and 4000 Hertz.  
Pure tone thresholds in the left ear were 25, 25, 25, and 70 
decibels at the same frequencies.  An April 1988 objective 
examination report for National Guard purposes noted pure 
tone thresholds in the veteran's right ear of 15, 15, 20, 25, 
and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
Pure tone thresholds in the left ear were 15, 15, 20, 20, and 
65 decibels at the same frequencies.  

Private treatment records dated from March 1987 to February 
1990 show that the veteran was treated for several disorders.  

The service medical records for the veteran's second period 
of active duty from September 1990 to May 1991 indicate that 
at the time of the April 1991 objective separation 
examination, pure tone thresholds in his right ear were 
reported to be 65, 70, 70, 70, and 98 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  Pure tone thresholds in the left 
ear were 60, 70, 50, 65, and 95 decibels at the same 
frequencies.  Such results were crossed out and listed as 
invalid.  There was a notation that the veteran had hearing 
loss and that his hearing was essentially unchanged since 
1988.  An April 1991 audiological evaluation report noted 
pure tone thresholds in the right ear of 15, 20, 15, 20, and 
65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure 
tone thresholds in the left ear were 15, 20, 15, 30, and 40 
decibels at the same frequencies.  It was noted that the 
veteran's hearing was essentially unchanged since 1988 and 
that he had mild to moderate high frequency hearing loss from 
4000 to 6000 Hertz.  

VA treatment records dated from 1994 to 2001 indicate that 
the veteran was treated for multiple disorders.  

The veteran underwent a VA audiological examination in June 
2001.  It was noted that he presented with a history of 
hearing loss for the past few years that had been gradual in 
progression.  He denied any ear infections or surgery.  He 
reported that he was exposed to excessive noise levels in the 
military, including jet airplanes, helicopters, heavy 
artillery, and small firearms.  The examiner indicated that 
pure tone thresholds in the right ear were 35, 35, 45, 55, 
and 80 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As 
to the left ear, pure tone thresholds were 30, 40, 45, 60, 
and 80 decibels at the same frequencies.  The speech 
recognition scores, using the Maryland CNC Test, were 76 
percent in the right ear and 76 percent in the left ear.  The 
examiner indicated, as to a summary, that the veteran had 
mild to severe/profound sensorineural hearing loss and fair 
word recognition ability in both ears.  

The veteran underwent a VA general medical examination report 
in March 2002.  It was noted that he had a history of hearing 
loss since the 1980s and that he claimed that noisy 
conditions while in the artillery caused his hearing 
problems.  The diagnoses included bilateral hearing loss.  

In his July 2002 substantive appeal, the veteran reported 
that throughout his time in the military his occupational 
specialty was with field artillery.  He stated that he was 
constantly exposed to excessive noise levels from heavy guns-
artillery, small arms, and aircraft, etc.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for service 
connection for bilateral hearing loss.  Identified relevant 
medical records have been obtained, and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

The veteran's service medical records for his first period of 
active duty from October 1978 to April 1983 show that at the 
time of the October 1978 enlistment examination, he had 
hearing loss under the standards of 38 C.F.R. § 3.385 in his 
left ear.  Hearing loss was diminished in his right ear 
although apparently not to the standards of 38 C.F.R. 
§ 3.385.  There was also a notation, at that time, that he 
had hearing loss.  All subsequent audiological evaluations 
during such period show the presence of hearing loss under 
the standards of 38 C.F.R. § 3.385 for both the right and 
left ears.  Such audiological evaluations also indicate some 
decreased hearing acuity in both of the ears although some 
discrepancies were noted.  The service medical records for 
the veteran's second period of active duty from September 
1990 to May 1991 also reflect the presence of hearing loss.  
Additionally, as shown by the June 2001 VA audiological 
examination report, the veteran continues to have a bilateral 
hearing loss disability.  

Viewing all the historical evidence regarding bilateral 
hearing loss, it is shown that such condition preexisted the 
veteran's first period of service, that it increased during 
that period, and that such increase is not shown to be due to 
the natural progress of the condition.  Therefore, the Board 
finds that the pre-service bilateral hearing loss was 
aggravated by service, warranting service connection.  

In sum, the Board grants service connection for bilateral 
hearing loss.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The other issue on appeal is an increase in a 10 percent 
rating for the veteran's service-connected low back 
disability.  He was last afforded a VA spine examination in 
April 2002.  The record indicates that he has received 
subsequent treatment for his low back disability.  A November 
2002 VA treatment report indicated that he was hospitalized 
and that he was treated for disorders including lumbar pain.  
The veteran has submitted a copy of a February 2003 decision 
by the Social Security Administration (SSA), showing that he 
has been awarded SSA disability benefits for various 
conditions including a low back disorder.

Additionally, the Board notes that there have been recent 
changes to the rating criteria concerning spine disabilities, 
and the RO has not had the opportunity to consider the new 
rating criteria.  See 68 Fed.Reg. 51454-51457 (August 27, 
2003).

After a review of the record, it is judgment of the Board 
that the duty to assist the veteran with his claim includes 
obtaining any recent treatment records and SSA records, and 
providing him with an additional VA examination.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Accordingly, this issue is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since September 2001 for low back 
problems, and the RO should then obtain 
copies of the related medical records.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA disability benefits.

3.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected low back 
disability.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms of the service-
connected low back disability should be 
described in detail, including all 
information necessary for rating the 
condition under the old and new rating 
criteria for back disabilities.  

4.  Thereafter, the RO should review the 
claim for an increased rating for a low 
back disability.  This should include 
consideration of the latest rating 
criteria for back conditions.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



